Title: Dominick Lynch to Thomas Jefferson, 14 June 1817
From: Lynch, Dominick,American Society for the Encouragement of Domestic Manufactures
To: Jefferson, Thomas


          
            Sir,
            New york
14th June 1817
          
          “The American Society for the Encouragement of Domestic manufactures,” instituted in this city, sensible of the zeal you have uniformly displayed in the promotion of every object, connected with the Welfare and Independence of our country, had the honor to elect you a member, at their last meeting, convened, for the purpose of initiating into the Society James Monroe, President of the United States—
          It would afford me the highest gratification, to announce to the Society, your assent to become one of its members—
          
          
            I have the honor to remain With respect & consideration Sir, your Obet Servt
            D. Lynch JunrSecretary
          
        